Citation Nr: 1820166	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for bilateral hearing loss, to include: to include whether a reduction from 30 percent to 20 percent, effective February 6, 2018 was proper.

2. Entitlement to a rating in excess of 10 percent for degenerative changes, right ankle.  

3. Entitlement to a rating in excess of 10 percent for (dominant) right wrist degenerative arthritis, with history of fracture of the right radius. 

4. Entitlement to a rating in excess of 10 percent for (dominant) right elbow osteoarthritis arthritis, with history of fracture of the right radius.

5. Entitlement to a compensable rating for a left heel callosity, post excision. 

6. Entitlement to a compensable rating for a scar, residual of right mandible fracture. 

7. Entitlement to a rating in excess of 30 percent for fracture, right mandible.

8. Entitlement to service connection for a heart condition, to include: as due to exposure to herbicides.

9. Entitlement to a total disability rating based upon individual unemployablity (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1976.   

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in June 2013 and August 2015.  

In May 2015, the Veteran requested a hearing before a Veterans Law Judge at the RO in relation to his appeal; however, in December 2017 he withdrew his hearing request.  See 38 C.F.R. § 20.704 (e) (2017).

In a March 2018 rating decision, the RO reduced the Veteran's disability rating for hearing loss from 30 percent to 20 percent, effective February 6, 2018.  The rating decision also granted service connection for impairment of supination and pronation of the Veteran's right elbow (10 percent disabling), effective January 8, 2018. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issues of entitlement to a rating in excess of 30 percent for a right mandible fracture, entitlement to service connection for a heart disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Improvement of the Veteran's bilateral hearing loss has not been shown.

2. The Veteran's bilateral hearing loss has been manifested by no more than a hearing acuity of Level VI for the right ear and a Level V for the left ear.

3. The evidence is at least evenly balanced as to whether the Veteran's symptoms of degenerative arthritis of the right ankle approximate marked limitation of motion.  

4. The Veteran's right ankle has not demonstrated ankylosis.  

5. The Veteran's right wrist disability has been manifested by symptoms of pain on motion and resulting functional loss.

6. The Veteran's right wrist disability has not been manifested by favorable or unfavorable ankylosis of the wrist.

7. The Veteran's right elbow disability has been manifested by limitation of flexion to 135 degrees and limitation of extension to 15 degrees.  

8. The Veteran's right elbow disability has not manifested with limitation of flexion to 90 degrees or extension to 75 degrees.

9.  The Veteran's left heel callosity, post excision is painful. 

10.  The Veteran's left heel callosity is not unstable or disfiguring.  

11. The Veteran's right mandible scar is linear, stable, not painful, and does not result in compensable disfigurement.


CONCLUSIONS OF LAW

1. Restoration of a 30 percent disability rating for bilateral hearing loss is warranted. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.344, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2. The criteria for an evaluation in excess of 30 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86 Diagnostic Code 6100 (2017).

3. The criteria for a 20 percent disability rating, but not in excess of 20 percent, for degenerative changes, right ankle have been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5003, 5270, 5271, 5272, 5273, 5274 (2017).

4. The criteria for a rating in excess of 10 percent for (dominant) right wrist degenerative arthritis, with history of fracture of the right radius, have not been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5003, 5214, 5215 (2017).

5. The criteria for a rating in excess of 10 percent for (dominant) right elbow osteoarthritis arthritis, with history of fracture of the right radius, have not been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5003, 5206, 5207-5212 (2017).

6. The criteria for a 10 percent rating, but not in excess of 10 percent, for a left heel callosity have been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1-4.14, 4.118, DC 7801-7805, 7806 (2017).

7. The criteria for a compensable evaluation for scar, residual of right mandible fracture have not been met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.7, 4.118, Diagnostic Codes 7801-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  The evidence indicates that adequate notice was provided to the Veteran and that VA complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The Veteran's service treatment records and relevant VA and private treatment records have been associated with the claims file.  Further, the Veteran has not identified any outstanding records that are relevant to the claims being decided on appeal.

The Veteran was afforded multiple VA examinations related to his claims for higher ratings for his bilateral hearing loss, right ankle disability, right wrist disability, right elbow disability, his left heel callosity and his right mandible scar.  The Board finds these examinations, in combination with the treatment records of record, to be comprehensive and sufficient in addressing the severity of the Veteran's conditions during the period on appeal.  In this regard, it is noted that these evaluations were provided following a review of the claims file and a thorough examination and interview of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C. § 5103A(a)(2) (2014).

Disability Ratings, Generally

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the entire record to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505.  

Bilateral Hearing Loss: Propriety of Reduction and Entitlement to an Increase

In February 2015, the Veteran filed a claim for an increased rating due to his service-connected bilateral hearing loss, rated 30 percent disabling.  During the course of the Veteran's appeal, the RO (as noted above) determined that a reduction of the Veteran's bilateral hearing loss disability was warranted.   

The Veteran's bilateral hearing loss is rated under DC 6100.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992). Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second. The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity. See 38 C.F.R. § 4.85. 

There are also exceptional patterns of hearing impairment for when pure tone thresholds at the 1000, 2000, 3000, and 4000 Hertz frequencies are 55 decibels or more.  See 38 C.F.R. § 4.86. Under 38 C.F.R. § 4.86, each ear is to be evaluated separately to determine if an exceptional pattern of hearing impairment exists. Id.  When an exceptional pattern of hearing loss exists, the Board is to evaluate hearing based on pure tone threshold alone if doing so would benefit the Veteran. Id.

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

Here, the Board finds that evidence does not support a finding that an improvement of the Veteran's hearing loss has been shown under the ordinary conditions of life and work; accordingly, the Veteran's 30 percent rating for bilateral hearing loss is restored.  The evidence, however, also does not support a higher rating and a rating in excess of 30 percent must be denied.  

The Veteran's hearing was tested during the appeal period in July 2015, August 2017, and February 2018.  

During his July 2015VA examination, the Veteran's pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
65
85
75
70
LEFT
50
65
95
90
75

Speech recognition testing, performed with the Maryland CNC word list, was indicated speech discrimination of 86 percent for the right ear and 84 percent for the left ear. 

Typically, application of the rating schedule using the guidelines of 38 C.F.R. § 4.85 would result in Roman numeral designations of III for the right ear and III for the left ear. This would indicate a 0 percent (or noncompensable) disability rating for bilateral hearing loss.  The Veteran's right ear, however, demonstrated an exceptional pattern of hearing impairment with pure tone thresholds at the 1000, 2000, 3000, and 4000 Hertz frequencies of 55 decibels or more.  See 38 C.F.R. § 4.86.  Applying 38 C.F.R. § 4.86, results in a Roman numeral designation of VI for the right ear.  Applying this higher designation for the right ear indicates a 10 percent disability rating for bilateral hearing loss. 

During his August 2017 VA audiological evaluation, the Veteran's pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
55
60
70
58
LEFT
80
90
105
105
95

Speech recognition scores were not provided during the August 2017 evaluation.  

During his February 2018 VA examination, the Veteran's pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
60
60
70
80
68
LEFT
60
60
70
80
68

Speech recognition testing, performed with the Maryland CNC word list, was indicated speech discrimination of 84 percent for the right ear and 80 percent for the left ear.  Typically, application of the rating schedule using the guidelines of 38 C.F.R. § 4.85 would result in Roman numeral designations of III for the right ear and IV for the left ear. This would indicate a 10 percent disability rating for bilateral hearing loss; however, both the right and left ears demonstrated exceptional patterns of hearing impairment per 38 C.F.R. § 4.86.  Applying 38 C.F.R. § 4.86, results in a Roman numeral designations of V for both ears, and would result in a 20 percent rating.

The Board notes that at each audiological evaluation the Veteran has complained of worsening bilateral hearing loss that affects his ability to understand and communicate with his family and friends.  While a mechanical application of the rating schedule to the numeric results of the Veteran's audiometric evaluations would warrant a decrease to 20 percent, the Board notes that the evidence of record does not support an improvement of the Veteran's hearing during the appeal period.  

First, while speech recognition testing was not performed during the August 2017 VA audiological examination, the audiogram readings provided indicated a significant worsening of the Veteran's left ear hearing loss during the appeal period, rather than improvement.  Second, the Board notes that the Veteran's speech discrimination percentages worsened between the Veteran's July 2015 and February 2018 VA examinations, and did not indicate improvement of the Veteran's condition.  Finally, the Board notes the Veteran's credible statements that his functional limitations caused by hearing loss have not improved in daily life during the appeal period.  Accordingly, the Board will resolve the benefit of the doubt in the favor of the Veteran and finds that the evidence of record does not indicate that a change or improvement in the Veteran's hearing loss disability has been demonstrated.  The Board finds that the reduction of the Veteran's service-connected bilateral hearing loss was not proper, and restoration of his 30 percent rating for bilateral hearing loss is warranted.

While the Board has restored the Veteran's 30 percent rating for bilateral hearing loss, the Board does not find that the evidence of record supports that a rating in excess of 30 percent is warranted during the appeal period.  As previously noted, the application of the rating schedule to the numeric results of the Veteran's audiometric evaluations since his claim for an increase in February 2015 do not indicate that a rating in excess of 30 percent is warranted.  While reduced puretone threshold readings for the Veteran's left ear were shown during his August 2017 VA audiological evaluation, the Board notes that speech recognition testing was not performed to determine the extent of the Veteran's hearing loss.  Further, the same evaluation did indicate improved puretone threshold averages in the Veteran's right ear, and therefore may not have supported a claim for increase, even if speech recognition testing were provided.  

In sum, the Veteran's hearing loss does not warrant a rating in excess of 30 percent throughout the appeal period.  This is based on the audiological testing shown in the July 2015 and February 2018 VA examinations, as well as his VA treatment records.  This is the most probative evidence of record regarding the severity of the Veteran's hearing loss.  The Veteran's descriptions of the functional effects of his hearing loss symptoms correspond only to having difficulty hearing other people, either in person or over the phone.  Thus, the Veteran's audiometric results adequately rate his disability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Right Ankle  

In October 2012, the Veteran submitted a claim for an increased rating regarding his service-connected right ankle disability.  The Veteran's arthritis of the right ankle is currently assigned a 10 percent rating under DCs 5010-5271. 

Under DC 5171, marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Twenty percent is the maximum disability rating under this Diagnostic Code.  Normal range of motion for the ankle is defined as follows: dorsiflexion from zero to 20 degrees; and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate I.

In a May 2013 VA examination, the Veteran reported daily pain in his right ankle that would occur if he was standing or walking for long periods of time. He did not report flare-ups of his right ankle disability.  The examiner reported right ankle limitation of motion as follows: plantar flexion to 40 degrees with objective evidence of pain at that point; right ankle dorsiflexion to 5 degrees with objective evidence of pain at that point.  Ankylosis of the right ankle was denied.  The examiner noted that the Veteran's ankle caused functional impairment that included less movement than normal and pain on movement.  The Veteran was noted to use a wheelchair; however, this was due to a nonservice-connected left knee disability.

In a February 2018 VA examination, the Veteran reported constant sharp pain in his ankle and difficulty walking.  The examiner reported right ankle limitation of plantar flexion to 10 degrees and dorsiflexion to 15 degrees. 

The Board finds that the evidence is approximately evenly balanced as to whether the symptoms of the Veteran's right ankle disability more nearly approximate "marked" limitation of motion under DC 5271.  Throughout the pendency of the claim, the Veteran has consistently complained of pain and other symptoms that limit motion of his right ankle.  Particularly, the Board notes that the Veteran has demonstrated significant limitation of motion of either dorsiflexion or plantar flexion during each examination of record.  During the Veteran's 2013 examination, the Veteran only was able to demonstrate dorsiflexion to 5 degrees (out of normal dorsiflexion to 20 degrees), and during the 2018 examination, the Veteran was only able to demonstrate plantar flexion to 10 degrees (out of normal plantar flexion to 45 degrees).  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's right ankle disability more nearly approximates "marked" limitation of motion of the right ankle throughout the appeal period; accordingly, the Board finds that a 20 percent rating under DC 5271 for the right ankle is warranted for the entire period on appeal.

A 20 percent rating is the maximum evaluation under DC 5271.  Because the Veteran's right ankle has been assigned the maximum rating based on limitation of motion, the DeLuca criteria are not applicable.  See Johnston, 10 Vet. App. at 85; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  The Veteran also has arthritis of the right ankle.  However, to grant a separate rating for arthritis would amount to compensating twice for manifestations of the same disability under different diagnoses, in violation of the rule against pyramiding as a compensable rating for arthritis is based upon limitation of motion.  See 38 C.F.R. §§ 4.14, 4.71a, DC 5003.    

As there was no evidence of ankylosis or os calcis, astragalus, or astragalectomy, warranting a higher rating under DCs 5270, 5272, 5273, or 5274, no higher or separate rating is warranted. 

Accordingly, the Board finds that the probative evidence of record demonstrated that the Veteran's right ankle disability warrants a rating of 20 percent, but not in excess of 20 percent, throughout the appeal period.  See 38 C.F.R. §§ 4.71a, DC 5271(2017).  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Veteran would argue that a rating in excess of 20 percent is warranted, the Board finds that preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable in the instant appeal.  See 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Wrist 

The Veteran has also claimed entitlement to a rating in excess of 10 percent for his right wrist disability.  In his September 2015 notice of disagreement, the Veteran requested a disability evaluation of 20 percent.  Unfortunately, the Board notes that a higher rating is not available for limitation of motion of the wrist, and the evidence does not demonstrate that the Veteran's disability has resulted in ankylosis of the right wrist.  

The Veteran's right wrist disability is rated under a hyphenated diagnostic code 5003-5215, which indicates a joint diagnosed with arthritis is rated under the diagnostic code for limitation of motion of the wrist.  Under DC 5215, a 10 percent evaluation applies where palmar flexion is limited in line with the forearm.  A 10 percent rating is also warranted where the evidence shows dorsiflexion to less than 15 degrees. Under DC 5215, 10 percent is the maximum schedular rating available. 

Normal range of motion in the wrist is 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 80 degrees of forearm supination, and 85 degrees of forearm supination.  See 38 C.F.R. § 4.71a, Plate I (2017).

The Veteran's wrist has been evaluated in August 2015 and February 2018.  On examination in August 2015, the examiner stated that the Veteran reported worsening pain of the right wrist since his previous C&P exam. The Veteran reported that his pain caused him difficulty holding objects and difficulty manipulating of door knobs.  Limited range of motion was reported that included: palmar flexion to 30 degrees; dorsiflexion to 5 degrees; ulnar deviation to 40 degrees, and radial deviation to 5 degrees.  Ankylosis was not present.  

In February 2018, the Veteran reported worsening pain.  The Veteran reported flare-ups that caused increased pain and difficulty holding things.  Limited range of motion was reported that included: palmar flexion to 50 degrees; dorsiflexion to 60 degrees; ulnar deviation to 30 degrees, and radial deviation to 10 degrees.  Ankylosis was not present.  

Upon review of the evidence of record, the Board finds that the Veteran's right wrist disability causes painful motion of his wrist that results in functional limitation, including: difficulty holding things, and manipulating objects with his right hand.  Unfortunately, a rating in excess of 10 percent is not available based upon limitation of motion and the functional limitations experienced by the Veteran.  The Veteran is already in receipt of the maximum schedular rating available based upon limitation of motion of the wrist; therefore, a higher schedular rating cannot be assigned under DC 5215.  Additionally, a higher rating is not warranted under DC 5214 without evidence of favorable or unfavorable ankylosis of the wrist.  As all of the reports of record indicate that the Veteran has some ability to manipulate his wrist, the Board finds that a higher rating is not warranted under DC 5215. 

Also, a separate or higher rating is not warranted based upon DC 5003.  Under DC 5003, a higher 20 percent rating is only warranted when evidence indicates evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003.  Here, the Veteran's wrist consists of one major joint and the evidence does not indicate the Veteran's wrist condition has resulted in incapacitating episodes.  Accordingly, a higher rating of 20 percent is not warranted under DC 5003.  Further, a separate rating would not be warranted as the current rating under 5215 contemplates limitation of motion. 

Accordingly, even considering the applicability of the benefit of the doubt doctrine, the Board finds that a disability rating in excess of 10 percent, or separate evaluation, is not available under DC 5215 or 5003.  As the preponderance of the evidence is against the Veteran's claim, the claim for a rating in excess of 10 percent for a right wrist disability is denied.  38 C.F.R. §§ 4.3, 4.71a, DC 5215.

Right Elbow

In October 2012, the Veteran submitted a claim for an increased rating for his right elbow disability.  The Veteran's arthritis of his major right elbow ankle is currently assigned a 10 percent rating under DCs 5003-5206.  Under DC 5206, major forearm flexion limited to 100 degrees warrants a 10 percent evaluation, flexion limited to 90 degrees warrants a 20 percent evaluation, flexion limited to 70 degrees warrants a 30 percent evaluation, flexion limited to 55 degrees warrants a 40 percent evaluation, and limitation of flexion of the major forearm to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, major forearm extension limited to 45 degrees warrants a 10 percent evaluation, extension limited to 75 degrees warrants a 20 percent evaluation, extension limited to 90 degrees warrants a 30 rating, limitation of extension to 100 degrees warrants a 40 percent rating, and limitation of extension to 110 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5207.

Under Diagnostic Code 5208, limitation of forearm flexion to 100 degrees with extension to 45 degrees warrants a 20 percent evaluation.

Under Diagnostic Code 5209, joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, warrants a 20 percent rating and other impairment of flail joint warrants a 60 percent rating. 

Under Diagnostic Code 5210, nonunion of the radius and ulna with flail false joint warrants a 50 percent rating. 

Under Diagnostic Code 5211, impairment of the ulna of the arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in lower half warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 30 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 cm.) or more) and marked deformity warrants a 40 percent rating. 

Under Diagnostic Code 5212, impairment of the radius with malunion and bad alignment warrants a 10 percent rating; with nonunion in upper half warrants a 20 percent rating; without loss of bone substance or deformity warrants a 30 percent rating; with loss of bone substance (1 inch (2.5 cm.) or more) and marked deformity warrants a 40 percent rating.

Under 38 C.F.R. § 4.71a , Plate I, normal flexion of the elbow is 0 to 145 degrees, normal forearm pronation is 0 to 80 degrees, and normal forearm supination is 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2017).

The Veteran was provided examinations of his right elbow disability in May 2013 and February 2018.  During the May 2013 examination, the Veteran reported that he had a history of fractured radius in 1968.  He stated that he has had daily pain in his elbow since that time, and it worse with repetitive use of the elbow.  He indicated that his condition causes him to drop things that he is holding and is getting worse over time. The examiner stated that range of motion testing was as follows: flexion from 0 to 140 degrees with objective evidence of pain at that point; extension from 140 to 15 degrees with objective evidence of pain at that point.  Flare-ups of the condition were denied by the Veteran and no additional limitation was shown on repetitive motion testing.  The Veteran was not shown to have flail joint, joint fracture, or impairment of supination or pronation.  The examiner stated that the Veteran's condition caused functional loss that included less movement than normal and pain on movement. 

In February 2018, the Veteran's right elbow was evaluated again.  The Veteran reported persistent sharp pain with numbness and tingling, limited range of motion and weakness to both elbows and forearms.  He indicated that he has flare-ups and that during these periods he "cannot move my elbow as I used to.  It hurts when I move it." He reported "my elbows are weak and cannot move well anymore."  The examiner stated that range of motion testing was as follows: flexion from 0 to 135 degrees with objective evidence of pain at that point; extension was from 135 to 0 degrees.  Forearm pronation was limited to 55 degrees.  Additionally, the Veteran demonstrated reduction in muscle strength (4/5) for flexion and extension.  No additional limitation was noted after repetitive-use testing.   

The Board concludes, after review of the competent evidence of record, that the criteria for a rating in excess of 10 percent for right elbow osteoarthritis with history of fractured radius have not been meet or approximated.  In that regard, although the Veteran has experienced loss of motion in the right elbow, even with the complaints of pain, the results from the two aforementioned VA examinations do not demonstrate limitation of flexion to 90 degrees or extension to 75 degrees sufficient to warrant the assignment of a 20 percent rating under DCs 5206 or 5207, or limitation of flexion to 100 degrees with extension to 45 degrees under DC 5208. 38 C.F.R. § 4.71a.  Rather, if the ranges of right elbow motion noted above were strictly rated under range-of-motion diagnostic codes, the Veteran's right elbow disability would be rated as 0 percent (noncompensably) disabling.  The Board also notes that a rating in excess of 20 percent for the Veteran's right elbow disability is not warranted under DC 5209, as there has been no current documentation of fracture, deformity, or flail joint.  Even considering the competent, credible reports of additional pain in the Veteran's elbow with repetitive use of the Veteran's use of his elbow the evidence does not demonstrate that repetitive use causes additional functional limitation, including additional limitation of range of motion.  

Also, the competent evidence does not show right elbow pain on use or flare-ups that results in additional limitation of motion to the extent that the right elbow disability would warrant a higher rating under the limitation of motion codes.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown.  In that regard, the Veteran's functional loss due to pain is adequately covered by the 10 percent rating currently assigned.  Further, the Veteran has not identified, nor does the competent medical evidence show, any functional limitation, which would warrant a higher rating under the applicable rating criteria.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain. 

The Board finds that the preponderance of the evidence reflects that the Veteran's right elbow disability is no more than 10 percent disabling; therefore, the benefit-of-the-doubt rule does not apply and the claim for a rating in excess of 10 percent must be denied.  38 C.F.R. §§ 4.3, 4.7.

Left Heel

In February 2015, the Veteran submitted a claim for a compensable rating for his service-connected left heel callosity, post excision. 

In August 2015, the Veteran's left heel condition was evaluated by a VA examiner.  The examiner noted that the Veteran had a callus removed from the left foot in 2009.  The Veteran reported that the callus has come back since that time, and reported that he has pain in the area of the callous.  The Veteran denied any treatment for his left heel and it was noted that the Veteran had not been treated with oral or topical medications in the past 12 months.  The Veteran also denied having undergone any treatments or procedures other than systemic or topical medications in the past 12 months related to his left heel callosity.  

The Veteran's left heel callosity is rated under DC 7805 as a scar, other.  Under DC 7805, scars of this type are to be rated on limitation of function of the affected part. 38 C.F.R. § 4.118 (2017).   

The Board notes that it has considered Diagnostic Codes 7801 and 7802, which pertain to scars that are nonlinear or not about the head or neck, as well as Diagnostic Code 7804, which pertains to scars that are painful or unstable.  The Board notes that the 2015 VA examiner found the Veteran's left heel area, post-excision to be painful.  As the Veteran's condition was rated under the diagnostic code for scars, the Board finds that the Veteran's condition more nearly approximates a painful scar.  The evidence, however, does not indicate that the callosity is unstable, with frequent loss of covering of skin; accordingly, the Board finds that the Veteran's condition does not warrant a rating in excess of 10 percent.  

Additionally, the Board has also considered if a higher rating is available under another skin disability rating code.  Diagnostic Code 7806 sets forth the criteria for dermatitis and eczema.  The diagnostic code provides that assignment of a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Assignment of a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).  

The Veteran's VA examination and his treatment records do not indicate that his left heel callosity covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  Further, the Veteran indicated that the condition was not receiving treatment.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted under DC 7806.  

In sum, the Board finds that the probative evidence of record demonstrates that the Veteran's left heel callosity, post excision warrants a rating of 10 percent, but not in excess of 10 percent, throughout the appeal period as the impairment more nearly approximates painful scarring of the left heel.  See 38 C.F.R. § 4.118 DC 7804 (2017).  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  To the extent, however, that the Veteran would argue that a rating in excess of 10 percent is warranted, the Board finds that preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable in the instant appeal.  See 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Mandible Scar

The Veteran also contends that a compensable rating is warranted for his scar related to his prior right mandible fracture.  The scar is rated noncompensable under the General Rating Formula for scarring under 38 C.F.R. § 4.118, DC 7800. 

Scars of the head, face, or neck are rated under Diagnostic Code 7800. These rating criteria provide for a 10 percent evaluation where there is one characteristic of disfigurement.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for the purposes of evaluation under section 4.118, are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and, (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id. at Note (1). Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are rated separately under the appropriate diagnostic code(s), and combined under § 4.25 with the evaluation assigned under this diagnostic code.  The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. Id. at Note (5).

The Veteran's scar was evaluated during VA examinations in August 2015 and February 2018.  In August 2015, the VA examiner noted that the Veteran had a single scar on the right side of his jaw related to his right mandible fracture during service.  The Veteran denied that the scar was painful.  The examiner indicated that scar was not unstable and did not indicate frequent loss of covering of skin over the scar.  The scar was reported to be 5 centimeters in length and .1 centimeter (1 millimeter) wide at the widest part.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  Gross distortion or asymmetry of facial features and visible or palpable tissue loss was denied.  The scar was not noted to result in limitation of function.

The Veteran's scar was evaluated again in February 2018.  The findings from August 2015 were found to be the same, except the scar was noted to be 5.5 centimeters in length and .2 centimeters at its widest point.  The examiner did note that the Veteran had gross distortion and asymmetry to left cheek (flap repair) related to surgical removal of cancerous tumors that were not service connected. Additional scarring to forehead with small area of flap repair, incisional scar at upper lip, left scalp were noted but were not related to the Veteran's service-connected scar on appeal. 

Upon review, the Board finds that the evidence does not support that a compensable rating is warranted for the Veteran's scar of the right mandible.  The scar does not meet one of the eight characteristics of disfigurement.  It has not resulted in visible or palpable tissue loss or gross distortion or asymmetry of his features. Therefore, a compensable rating is not warranted under DC 7800. 

The Board notes that it has considered Diagnostic Codes 7801 and 7802, which pertain to scars that are nonlinear and/or not about the head or neck, as well as Diagnostic Code 7804, which pertains to scars that are painful or unstable. However, as the Veteran's right mandible scar is linear, stable, and not painful, these diagnostic codes are not for application. 

In sum, the Board finds that for the reasons and bases discussed, the preponderance of the evidence is against the claim. There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Restoration of a 30 percent rating for bilateral hearing loss is granted.

A disability rating in excess of 30 percent for bilateral hearing loss is denied.

A disability rating of 20 percent, but not in excess of 20 percent, for degenerative changes, right ankle is granted.

A disability rating in excess of 10 percent for (dominant) right wrist degenerative arthritis is denied. 

A disability rating in excess of 10 percent for (dominant) right elbow osteoarthritis arthritis is denied. 

A disability rating of 10 percent, but not in excess of 10 percent, for a left heel callosity, post excision is granted. 

A compensable disability rating for a scar, residual of right mandible fracture is denied.


REMAND

Regrettably, the Board finds that the remainder of the Veteran's issues on appeal must be remanded for additional development.  

First, with regard to the Veteran's claim for a rating in excess of 30 percent for the residuals of his right mandible fracture, the Board notes that evaluations of this condition were provided in August 2015, February 2018, and March 2018; however, the most recent evaluations of record are unclear regarding the extent of functional impairment due to the residuals of the Veteran's service-connected condition.  The February 2018 examination indicates that the Veteran underwent significant mandibular surgery related to non-service connected maxillofacial cancer; however, it is unclear if the residuals of the Veteran's service-connected condition can be separated from the functional impairments caused by his non-service-connected condition.  The Board finds that an evaluation should be provided that describes the full extent of the Veteran's current right mandible impairment, and whether the residuals of the Veteran's service-connected condition can be separated from the functional impairments caused by his non-service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Next, the Board finds that a VA examination should be provided regarding whether the Veteran has a current heart disability due to his period of active service.  The Veteran has reported exposure to herbicides during his period of service, and VA treatment records from January 2018 indicate that the Veteran is preparing to undergo heart valve surgery.  The Board notes that the diseases associated with herbicide exposure for purposes of the presumption include ischemic heart disease. 38 U.S.C. § 1116 (a)(2); 38 C.F.R. § 3.309.  The Board finds that an examination should be afforded to determine if the Veteran has a heart condition that is due to his period of service.

Finally, with regard to entitlement to a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with the Veteran's remanded claims. Accordingly, the Board remands the Veteran's TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, undertake appropriate efforts to schedule the Veteran for a current VA examination to determine the severity, manifestations, and effects of his service-connected residuals of right mandible fracture.

The examiner must review the claims file in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail. The examiner must provide an opinion regarding whether the symptoms and functional impairment of the residuals of the Veteran's service-connected right mandible fracture can be differentiated from the Veteran's treatment for his maxillofacial cancer.  If so, the examiner should provide an opinion of the current severity of the residuals of the Veteran's right mandible fracture.  

If the examiner is unable to provide such an opinion, the inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.

2. Following completion of the above, afford the Veteran a VA examination to determine whether he has ischemic heart disease. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

For any other heart disease diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disease is related to the Veteran's active service. In rendering this opinion, the examiner should specifically identify and discuss all in-service risk factor(s), including exposure to herbicides.

The examiner must provide a complete rationale for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. After any other necessary development, readjudicate the Veteran's claims on appeal. If the claims remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


